 


109 HR 4156 IH: Trade Adjustment Assistance Improvement Act
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4156 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mr. Smith of Washington (for himself, Mr. Rangel, Mr. Cardin, Mr. Stark, Mr. Levin, Mr. McDermott, Mr. McNulty, Mr. Jefferson, Mrs. Jones of Ohio, Mr. Emanuel, Mrs. Tauscher, Mr. Kind, Mr. Davis of Alabama, Mr. Ackerman, Mr. Allen, Mr. Baird, Ms. Baldwin, Ms. Bean, Mr. Berman, Mr. Blumenauer, Mr. Boren, Mr. Boucher, Mr. Cardoza, Mr. Carnahan, Mr. Case, Mr. Costello, Mr. Crowley, Ms. DeLauro, Mr. Dicks, Mr. Dingell, Mr. Engel, Mr. Etheridge, Ms. Eshoo, Mr. Ford, Mr. Gonzalez, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Grijalva, Ms. Harman, Ms. Herseth, Mr. Higgins, Mr. Hinojosa, Mr. Holden, Ms. Hooley, Mr. Holt, Mr. Inslee, Ms. Eddie Bernice Johnson of Texas, Mr. Kildee, Ms. Kilpatrick of Michigan, Mr. Larsen of Washington, Ms. Lee, Mr. Lynch, Mrs. Maloney, Mr. Matheson, Ms. Matsui, Mrs. McCarthy, Ms. McCollum of Minnesota, Mr. McIntyre, Mr. Meeks of New York, Mr. Michaud, Ms. Millender-McDonald, Mr. Miller of North Carolina, Mr. George Miller of California, Mr. Nadler, Mr. Owens, Mr. Price of North Carolina, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California, Mr. Sanders, Mr. Snyder, Ms. Solis, Mr. Strickland, Mr. Van Hollen, Mr. Wexler, Ms. Schwartz of Pennsylvania, and Mr. Ross) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and the Workforce, Energy and Commerce, and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Trade Act of 1974 to extend the trade adjustment assistance program to the service sector, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Trade Adjustment Assistance Improvement Act. 
2.FindingsThe Congress makes the following findings: 
(1)Furthering trade and economic engagement with other nations is a necessary, but not sufficient, component of a long term strategy to grow the United States economy and promote American competitiveness in the global economy. 
(2)A comprehensive strategy for economic growth and competitiveness of the United States must— 
(A)build a strong framework of rules for international trade; 
(B)open substantial new markets for American goods, services, and farm products in order to level the playing field for American workers in all sectors of the economy; and 
(C)establish a comprehensive framework to provide training and education to Americans throughout their lives so that they may take full advantage of the opportunities of the global economy and adjust to changing technological demands. 
(3)The Trade Adjustment Assistance program provided for under the Trade Act of 1974 forms a critical component of this comprehensive strategy for American competitiveness, by helping hard-working Americans transition to the global economy and adjust to economic changes resulting from the trade policy of the United States. 
(4)As currently structured, however, the Trade Adjustment Assistance program fails to ensure that all workers negatively affected by trade have access to the assistance they need to compete in the global economy, as service workers are excluded entirely from the program, a lack of adequate funding for training leaves many dislocated workers without timely access to the training they need to find jobs, and unnecessary and burdensome hurdles prevent eligible workers from gaining access to benefits for which they are eligible. 
3.Extension of trade adjustment assistance to services sector 
(a)Adjustment assistance for workersSection 221(a)(1)(A) of the Trade Act of 1974 (19 U.S.C. 2271(a)(1)(A)) is amended by striking agricultural firm) and inserting firm, and workers in a service sector firm or subdivision of a service sector firm or public agency). 
(b)Group eligibility RequirementsSection 222 of the Trade Act of 1974 (19 U.S.C. 2272) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking agricultural firm) and inserting agricultural firm, and workers in a service sector firm or subdivision of a service sector firm or public agency); 
(B)in paragraph (1), by inserting or public agency after of the firm; and 
(C)in paragraph (2)— 
(i)in subparagraph (A)(ii), by striking like or directly competitive with articles produced and inserting or services like or directly competitive with articles produced or services provided; and 
(ii)by striking subparagraph (B) and inserting the following: 
 
(B) 
(i)there has been a shift, by such workers’ firm, subdivision, or public agency to a foreign country, of production of articles, or in provision of services, like or directly competitive with articles which are produced, or services which are provided, by such firm, subdivision, or public agency; or 
(ii)such workers’ firm, subdivision, or public agency has obtained or is likely to obtain services described in clause (i) from a foreign country.; 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking agricultural firm) and inserting agricultural firm, and workers in a service sector firm or subdivision of a service sector firm or public agency); 
(B)in paragraph (2), by inserting or service after related to the article; and 
(C)in paragraph (3)(A), by inserting or services after component parts; 
(3)in subsection (c)— 
(A)in paragraph (3)— 
(i)by inserting or services after value-added production processes;  
(ii)by striking or finishing and inserting , finishing, testing, packaging, or maintenance or transportation services;  
(iii)by inserting or services after for articles; 
(iv)by inserting (or subdivision) after such other firm; and  
(v)by striking , if the certification and all that follows through Mexico; and 
(B)in paragraph (4)— 
(i)by striking for articles and inserting , or services, for articles or services; and 
(ii)by inserting (or subdivision) after such other firm; and 
(4)by adding at the end the following new subsections: 
 
(d)Basis for Secretary’s determinations 
(1)Increased importsFor purposes of subsection (a)(2)(A)(ii), the Secretary may determine that increased imports of like or directly competitive articles or services exist if the workers’ firm or subdivision, or customers of the workers’ firm or subdivision accounting for not less than 20 percent of the sales of the workers’ firm or subdivision, certify to the Secretary that they are obtaining such articles or services from a foreign country. 
(2)Obtaining services abroadFor purposes of subsection (a)(2)(B)(ii), the Secretary may determine that the workers’ firm, subdivision, or public agency has obtained or is likely to obtain like or directly competitive services from a foreign country based on a certification thereof from the workers’ firm, subdivision, or public agency. 
(3)Authority of the SecretaryThe Secretary may obtain the certifications under paragraphs (1) and (2) through questionnaires or such other manner as the Secretary determines is appropriate. 
(e)Additional informationIn determining whether to certify a group of workers under subsection (a) or (b) pursuant to a petition filed under section 221, the Secretary should contact officials of firms and unions, employees, and any other persons, government agencies (whether Federal or State), or organizations, both public and private, as appropriate, in order to confirm information furnished in the petition and to elicit other relevant information.. 
(c)Training 
(1)FundingSection 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)) is amended by striking for any fiscal year shall not exceed $220,000,000. and inserting  
shall not exceed— 
(i)$440,000,000 in each of fiscal years 2006 and 2007; 
(ii)$484,000,000 in fiscal year 2008; 
(iii)$528,000,000 in fiscal year 2009; 
(iv)$572,000,000 in fiscal year 2010; 
(v)$616,000,000 in fiscal year 2011; and 
(vi)$660,000,000 in fiscal year 2012.. 
(2)Report on allocation of training fundsThe Comptroller General shall, not later than 6 months after the date of the enactment of this Act, evaluate and report to the Congress on the effectiveness of the mechanism for allocating training funds between the States and among individuals under section 236(a)(2) of the Trade Act of 1974. The report shall contain— 
(A)an evaluation of the adequacy of total funding for training of adversely affected workers eligible for trade adjustment assistance under chapter 2 of title II of the Trade Act of 1974, and the extent to which the allocation mechanism provides States and individuals with sufficient training funds to meet the needs of all such eligible workers; and 
(B)recommendations for improving the allocation of training funds to States and individuals under section 236(a)(2) of the Trade Act of 1974. 
(d)DefinitionsSection 247 of the Trade Act of 1974 (19 U.S.C. 2319) is amended— 
(1)in paragraph (1)— 
(A)by inserting or public agency after of a firm; and 
(B)by inserting or public agency after or subdivision; 
(2)in paragraph (2)(B), by inserting or public agency after the firm;  
(3)by redesignating paragraphs (8) through (17) as paragraphs (9) through (18), respectively; and 
(4)by inserting after paragraph (6) the following: 
 
(7)The term public agency means a department or agency of a State or local government or of the Federal Government. 
(8)The term service sector firm means an entity engaged in the business of providing services.. 
(e)Technical AmendmentSection 245(a) of the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking , other than subchapter D. 
4.Training 
(a)Basis for waiverSection 231(c)(1) of the Trade Act of 1974 (19 U.S.C. 2291(c)(1)) is amended by adding at the end the following: 
 
(G)Advanced degree or certificationThe worker possesses a postgraduate degree from an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965) or equivalent foreign institution, or has received an equivalent postgraduate certification in a specialized field, and there is a reasonable expectation of employment at equivalent wages in the foreseeable future.. 
(b)Training programsSection 236(a)(5) of the Trade Act of 1974 (19 U.S.C. 2296(a)(5)) is amended— 
(1)by striking and at the end of subparagraph (E)(ii); 
(2)by striking the period at the end of subparagraph (F) and inserting , and; and 
(3)by adding at the end the following: 
 
(G)continuation of enrollment at an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965) for the purpose of obtaining a degree, for a period of no longer than 104 weeks, if prior to total or partial separation from adversely affected employment, the worker was enrolled in such program, and there is a reasonable expectation of employment at equivalent wages upon completion of the program.. 
5.Alternative trade adjustment assistanceSection 246 of the Trade Act of 1974 (19 U.S.C. 2318) is amended— 
(1)by striking subsection (b); and 
(2)in subsection (a)— 
(A)by striking (a) In General.—; 
(B)in paragraph (1)— 
(i)by designating that paragraph as subsection (a) and moving the text 2 ems to the left; and 
(ii)by striking paragraph (2) and inserting subsection (b); and 
(C)by striking paragraphs (2) through (5) and inserting the following: 
 
(b)Benefits 
(1)PaymentsA State shall use the funds provided to the State under section 241 to pay, for a period not to exceed 2 years, to a worker described in subsection (c)(2), 50 percent of the difference between— 
(A)the wages received by the worker from reemployment; and 
(B)the wages received by the worker at the time of separation. 
(2)Health insuranceA worker described in subsection (c)(2) participating in the program established under subsection (a) is eligible to receive, for a period not to exceed 2 years, a credit for health insurance costs under section 35 of the Internal Revenue Code of 1986. 
(c)EligibilityA group of workers certified under subchapter A as eligible for adjustment assistance under subchapter A is eligible for the alternative trade adjustment assistance program under this section. A worker in such a group may elect to receive benefits under the alternative trade adjustment assistance program if the worker— 
(1)obtains reemployment not more than 26 weeks after the date of separation from the adversely affected employment; 
(2)is at least 50 years of age; 
(3)earns not more than $50,000 each year in wages from reemployment; 
(4)is employed on a full-time basis as defined by State law in the State in which the worker is employed; and 
(5)does not return to the employment from which the worker was separated. 
(d)Total amount of paymentsThe payments described in subsection (b)(1) made to a worker may not exceed $10,000 per worker during the 2-year eligibility period. 
(e)Limitation on other benefitsExcept as provided in section 238(a)(2)(B), if a worker is receiving payments pursuant to the program established under subsection (a), the worker shall not be eligible to receive any other benefits under this title.. 
6.Trade adjustment assistance for firms and industries 
(a)Firms 
(1)AssistanceSection 251 of the Trade Act of 1974 (19 U.S.C. 2341) is amended— 
(A)in subsection (a), by inserting or service sector firm after (including any agricultural firm; 
(B)in subsection (c)(1)— 
(i)in the matter preceding subparagraph (A), by inserting or service sector firm after any agricultural firm; 
(ii)in subparagraph (B)(ii), by inserting or service after of an article; and 
(iii)in subparagraph (C), by striking articles like or directly competitive with articles which are produced and inserting articles or services like or directly competitive with articles or services which are produced or provided; and 
(C)by adding at the end the following: 
 
(e)Basis for Secretary determination 
(1)Increased importsFor purposes of subsection (c)(1)(C), the Secretary may determine that increases of imports of like or directly competitive articles or services exist if customers accounting for not less than 20 percent of the sales of the workers’ firm certify to the Secretary that they are obtaining such articles or services from a foreign country. 
(2)Authority of the SecretaryThe Secretary may obtain the certifications under paragraph (1) through questionnaires or such other manner as the Secretary determines is appropriate. The subpoena power described in section 249 shall be extended to the Secretary for purposes of carrying out this subsection.. 
(2)Authorization of appropriationsSection 256(b) of the Trade Act of 1974 (19 U.S.C. 2346(b)) is amended— 
(A)by striking $16,000,000 and inserting $32,000,000; and 
(B)by adding at the end the following: If the amount appropriated pursuant to this subsection in any fiscal year is less than the amount authorized to be appropriated by this subsection, the Secretary shall consult with the Committee on Ways and Means and the Committee on Appropriations of the House of Representatives, the Committee on Finance and the Committee on Appropriations of the Senate, and any other committee of appropriate jurisdiction in Congress on allocating the amount so appropriated.. 
(3)DefinitionSection 261 of the Trade Act of 1974 (19 U.S.C. 2351) is amended— 
(A)by striking For purposes of and inserting (a) Firm.—For purposes of; and 
(B)by adding at the end the following: 
 
(b)Service sector firmFor purposes of this chapter, the term service sector firm means a firm engaged in the business of providing services.. 
(b)IndustriesSection 265(a) of the Trade Act of 1974 (19 U.S.C. 2355(a)) is amended by inserting or service after new product. 
(c)Clerical Amendment 
(1)Section 249 of the Trade Act of 1974 (19 U.S.C. 2321) is amended— 
(A)by amending the section heading to read as follows: 
 
249.Subpoena authority; and 
(B)by striking subpena each place it appears and inserting subpoena. 
(2)The item relating to section 249 in the table of contents of the Trade Act of 1974 is amended to read as follows: 
 
 
249. Subpoena authority. 
7.Monitoring and reportingSection 282 of the Trade Act of 1974 (19 U.S.C. 2393) is amended— 
(1)in this first sentence— 
(A)by striking The Secretary and inserting (a) Monitoring Programs.—The Secretary; 
(B)by inserting and services after imports of articles; 
(C)by inserting and domestic provision of services after domestic production; 
(D)by inserting or providing services after producing articles; and 
(E)by inserting , or provision of services, after changes in production; and 
(2)by adding at the end the following: 
 
(b)Collection of data and reports 
(1)Secretary of Labor 
(A)Not later than 3 months after the date of the enactment of the Trade Adjustment Assistance Improvement Act, the Secretary of Labor shall implement a system to collect data on all adversely affected workers who apply for or receive adjustment assistance under this chapter, including— 
(i)the following information, classified by State, by industry, and by total number:  
(I)the number of petitions filed, certified, and denied;  
(II)the number of workers covered by the petitions filed, certified, and denied;  
(III)a breakdown of the number of certified petitions by the cause of dislocation (that is, increase in imports, shift in production, and other causes for eligibility for adjustment assistance under this chapter);  
(IV)the number of workers receiving adjustment assistance under this chapter;  
(V)reemployment rates for workers receiving adjustment assistance under this chapter; and 
(VI)wage replacement rates for workers receiving adjustment assistance under this chapter; and  
(ii)the following information, classified by State and by total number:  
(I)the presence of a collective bargaining agreement among workers covered by petitions filed, certified, and denied;  
(II)the type of adjustment assistance received under this chapter (that is, training or education assistance, alternative trade adjustment assistance, cash benefits, health insurance tax credits, relocation allowances, and job search allowances), the number of workers receiving each type of assistance, the average dollar amount of benefits received per worker for each type of assistance, and the average duration of time workers receive each type of assistance;  
(III)the fields of training or education in which workers receiving training or education benefits under this chapter are enrolled, and the number of workers participating in each field;  
(IV)the number of workers completing a course of training or education;  
(V)the number of workers failing to complete a course of training or education, classified by the cause for early termination; and  
(VI)the number of training waivers granted. 
(B)The Secretary shall make the data collected under subparagraph (A) publicly available on the website of the Department of Labor, in a format that allows searching of the data by category, and shall update the data at least every 6 months. 
(C)Not later than 16 months after such date of enactment, the Secretary of Labor shall report to the Committee on Ways and Means of the House of Representatives, the Committee on Finance of the Senate, and any other committee of appropriate jurisdiction, on whether changes to eligibility requirements, benefits, or training funding should be made based on the data collected under subparagraph (A). 
(2)Secretary of CommerceNot later than 6 months after such date of enactment, the Secretary of Commerce shall, in consultation with the Secretary of Labor, conduct a study and report to the Congress on ways to improve the timeliness and coverage of data on trade in services, including methods to identify increased imports due to the relocation of United States firms to foreign countries, and increased imports due to United States firms obtaining services from firms in foreign countries.. 
8.Extension of TAA program 
(a)For workersSection 245(a) of the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking 2007 and inserting 2012. 
(b)For firmsSection 256(b) of the Trade Act of 1974 (19 U.S.C. 2346(b)) is amended by striking 2007 and inserting 2012. 
(c)TerminationSection 285 of the Trade Act of 1974 (19 U.S.C. 2271 note) is amended by striking 2007 each place it appears and inserting 2012. 
9.Calculation of separation tolled during litigationSection 233 of the Trade Act of 1974 (19 U.S.C. 2293) is amended by adding at the end the following: 
 
(h)Special Rule for Calculating SeparationNotwithstanding any other provision of this chapter, any period during which an appeal in an administrative or judicial proceeding is pending with respect to the denial by the Secretary of a petition under section 223 shall not be counted for purposes of calculating the period of separation under subsection (a)(2), and an adversely affected worker that would otherwise be entitled to a trade adjustment allowance shall not be denied such allowance because of such appeal.. 
10.Other methods of requesting investigationSection 221 of the Trade Act of 1974 (19 U.S.C. 2271) is amended— 
(1)by adding at the end the following: 
 
(c)Other methods of initiating a petition 
(1)In generalUpon the request of the President or the United States Trade Representative, or the resolution of either the Committee on Ways and Means of the House of Representatives or the Committee on Finance of the Senate, the Secretary shall promptly initiate an investigation under this chapter to determine the eligibility for adjustment assistance of— 
(A)a group of workers (which may include workers from more than one facility or employer); or 
(B)all workers in an occupation as that occupation is defined in the Bureau of Labor Statistics Standard Occupational Classification System. 
(2)PublicationUpon making a determination of the eligibility for adjustment assistance under this chapter of a group of workers or all workers in an occupation, the Secretary shall promptly publish a summary of the determination, together with a summary of the basis for the determination, in the Federal Register and on the website of the Department of Labor.; 
(2)in subsection (a)(2), by inserting or a request or resolution filed under subsection (c), after paragraph (1),; and 
(3)in subsection (a)(3), by inserting , request, or resolution after petition each place it appears. 
11.NotificationSection 224 of the Trade Act of 1974 (19 U.S.C. 2274) is amended to read as follows: 
 
224.Notifications regarding affirmative determinations and safeguards 
(a)Notifications regarding chapter 1 investigations and determinationsWhenever the International Trade Commission makes a report under section 202(f) containing an affirmative finding regarding serious injury, or the threat thereof, to a domestic industry, the Commission shall immediately— 
(1)notify the Secretary of Labor of that finding; and 
(2)in the case of a finding with respect to an agricultural commodity, as defined in section 291, notify the Secretary of Agriculture of that finding. 
(b)Notification regarding bilateral safeguardsThe International Trade Commission shall immediately notify the Secretary of Labor and, in an investigation with respect to an agricultural commodity, the Secretary of Agriculture, whenever the Commission makes an affirmative determination pursuant to one of the following provisions: 
(1)Section 421 of this Act (19 U.S.C. 2451). 
(2)Section 312 of the United States-Australia Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(3)Section 312 of the United States-Morocco Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(4)Section 312 of the United States-Singapore Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(5)Section 312 of the United States-Chile Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(6)Section 302(b) of the North American Free Trade Agreement Implementation Act (19 U.S.C. 3352(b)). 
(7)Section 212 of the United States-Jordan Free Trade Agreement Implementation Act (19 U.S.C. 2112 note). 
(8)Section 312 of the Dominican Republic-Central America-United States Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(c)Agricultural safeguardsThe Commissioner of Customs shall immediately notify the Secretary of Labor and, in the case of an agricultural commodity, the Secretary of Agriculture, whenever the Commissioner of Customs assesses additional duties on a product pursuant to one of the following provisions: 
(1)Section 202 of the United States-Australia Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(2)Section 202 of the United States-Morocco Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(3)Section 201(c) of the United States-Chile Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(4)Section 309 of the North American Free Trade Agreement Implementation Act (19 U.S.C. 3358). 
(5)Section 301(a) of the United States-Canada Free Trade Agreement Implementation Act of 1988 (19 U.S.C. 2112 note). 
(6)Section 404 of the Trade and Tariff Act of 1984 (19 U.S.C. 2112 note). 
(7)Section 202 of the Dominican Republic-Central America-United States Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(d)Textile safeguardsThe President shall immediately notify the Secretary of Labor whenever the President makes a positive determination pursuant to one of the following provisions: 
(1)Section 322 of the United States-Australia Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(2)Section 322 of the United States-Morocco Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(3)Section 322 of the United States-Chile Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(4)Section 322 of the United States-Singapore Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(5)Section 322 of the Dominican Republic-Central America-United States Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(e)Antidumping and countervailing dutiesWhenever the International Trade Commission makes a final affirmative determination pursuant to section 705 or section 735 of the Tariff Act of 1930 (19 U.S.C. 1671d or 1673d), the Commission shall immediately notify the Secretary of Labor and, in the case of an agricultural commodity, the Secretary of Agriculture, of that determination.. 
12.Industry-Wide determinationSection 223 of the Trade Act of 1974 (19 U.S.C. 2273) is amended by adding at the end the following: 
 
(e)Determination regarding Industry-Wide certification 
(1)DeterminationIf the Secretary receives a request or a resolution under section 221(c) on behalf of workers in a domestic industry or occupation (described in section 221(c)(2)) or certifies 3 or more petitions under section 221(a) within a 180-day period on behalf of groups of workers in a domestic industry or occupation, the Secretary shall make an determination, under subsection (a) of this section, of the eligibility of all adversely affected workers in that domestic industry or occupation. 
(2)PublicationUpon making a determination of the eligibility for adjustment assistance under this chapter of a group of workers or all workers in an industry or occupation under paragraph (1), the Secretary shall promptly publish a summary of the determination, together with a summary of the basis for the determination, in the Federal Register and on the website of the Department of Labor.. 
13.Coordination with other trade provisions 
(a)Industry-Wide certification based on global safeguards 
(1)Recommendations by itc 
(A)Section 202(e)(2)(D) of the Trade Act of 1974 (19 U.S.C. 2252(e)(2)(D)) is amended by striking , including the provision of trade adjustment assistance under chapter 2. 
(B)Section 203(a)(3)(D) of the Trade Act of 1974 (19 U.S.C. 2253(a)(3)(D)) is amended by striking , including the provision of trade adjustment assistance under chapter 2. 
(2)Assistance for workersParagraph (1)(A) of section 203(a) of the Trade Act of 1974 (19 U.S.C. 2253(a)(1)(A)) is amended to read as follows: 
 
(1) 
(A)After receiving a report under section 202(f) containing an affirmative finding regarding serious injury, or the threat thereof, to a domestic industry— 
(i)the President shall take all appropriate and feasible action within his power; and 
(ii) 
(I)the Secretary of Labor shall certify as eligible to apply for adjustment assistance under section 223 workers employed in the domestic industry defined by the Commission if such workers become totally or partially separated, or are threatened to become totally or partially separated, not more than 1 year before, or not more than 1 year after, the date on which the Commission made its report to the President under section 202(f); and 
(II)in the case of a finding with respect to an agricultural commodity as defined in section 291, the Secretary of Agriculture shall certify as eligible to apply for adjustment assistance under section 293 agricultural commodity producers employed in the domestic production of the agricultural commodity that is the subject of the finding during the most recent marketing year.. 
(b)Industry-Wide certification based on bilateral safeguard provisions or antidumping or countervailing duty orders 
(1)In generalSubchapter A of chapter 1 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.) is amended by inserting after section 224 the following new section: 
 
224A.Industry-Wide certification where bilateral safeguard provisions invoked or antidumping or countervailing duties imposed 
(a)In generalNot later than 10 days after the date on which the Secretary of Labor receives a notification with respect to the imposition of a trade remedy, safeguard determination, or antidumping or countervailing duty determination under section 224 (a), (b), (c), (d), or (e), the Secretary shall certify as eligible for trade adjustment assistance under section 223(a) workers employed in the domestic production of the article that is the subject of the trade remedy, safeguard determination, or antidumping or countervailing duty determination, as the case may be, if such workers become totally or partially separated, or are threatened to become totally or partially separated, not more than 1 year before, or not more than 1 year after, the applicable date. 
(b)Applicable dateIn this section, the term applicable date means— 
(1)the date on which the affirmative or positive determination or finding is made, in the case of a notification under section 224 (a), (b), or (d); 
(2)the date on which a final determination is made, in the case of a notification under section 224(e); or 
(3)the date on which additional duties are assessed, in the case of a notification under section 224(c).. 
(2)Agricultural commodity producersChapter 6 of title II of the Trade Act of 1974 (19 U.S.C. 2401 et seq.) is amended by striking section 294 and inserting the following: 
 
294.Industry-Wide certification for agricultural commodity producers where safeguard provisions invoked or antidumping or countervailing duties imposedNot later than 10 days after the date on which the Secretary of Agriculture receives a notification with respect to the imposition of a trade remedy, safeguard determination, or antidumping or countervailing duty determination under section 224 (b), (c), or (e), the Secretary shall certify as eligible for trade adjustment assistance under section 293(a) agricultural commodity producers employed in the domestic production of the agricultural commodity that is the subject of the trade remedy, safeguard determination, or antidumping or countervailing duty determination, as the case may be, during the most recent marketing year.. 
(c)Conforming amendmentsThe table of contents for title II of the Trade Act of 1974 is amended— 
(1)by striking the item relating to section 224 and inserting the following: 
 
 
Sec. 224. Notifications regarding affirmative determinations and safeguards; 
(2)by inserting after the item relating to section 224 the following: 
 
 
Sec. 224A. Industry-wide certification based on bilateral safeguard provisions invoked or antidumping or countervailing duties imposed; and 
(3)by striking the item relating to section 294 and inserting the following: 
 
 
Sec. 294. Industry-wide certification for agricultural commodity producers where safeguard provisions invoked or antidumping or countervailing duties imposed. 
14.Public availability of informationSubsections (c) and (d) of section 223 of the Trade Act of 1974 (19 U.S.C. 2273(c) and (d)) are each amended by inserting and on the website of the Department of Labor, after Federal Register. 
15.Trade Adjustment Assistance AdvisorThere is established in the Department of Labor an office to be known as the Office of the Trade Adjustment Assistance Advisor. The Office shall be headed by a Director appointed by the Secretary of Labor, who shall be responsible for the operation of a telephone hotline that workers, employers, and other entities may call to obtain information regarding eligibility criteria, procedural requirements, and benefits available under chapter 2 of title II of the Trade Act of 1974. The Director shall also coordinate with State agencies responsible for administering benefits under such chapter in order to ensure that the States are complying with their obligations under such chapter. 
16.Agreements with StatesSection 239(a) of the Trade Act of 1974 (19 U.S.C. 2311(a)) is amended by striking and (4) and inserting (4) will use personnel standards on a merit basis in the administration of services and payment of benefits to adversely affected workers under this chapter, and (5). 
17.GAO study The Comptroller General shall, not later than 6 months after the date of the enactment of this Act, conduct, and submit to the Congress a report on, a study evaluating the extent to which— 
(1)States are meeting each of the obligations set forth in sections 239(f) and 221(a)(2)(A) of the Trade Act of 1974; and 
(2)the Secretary of Labor is meeting each of the obligations set forth in section 225 of the Trade Act of 1974. If the Comptroller General finds that any of the obligations referred to in paragraphs (1) and (2) are not being met, the Comptroller General shall include in the report an analysis of the reasons for such noncompliance. 
18.RegulationsThe Secretary of the Treasury, the Secretaries of Agriculture and Labor, and the International Trade Commission may promulgate such regulations as may be necessary to carry out the amendments made by sections 3 through 16. 
19.Modifications relating to credit for health insurance costs of certain TAA and PBGC pension recipients 
(a)Increase in credit percentage amount 
(1)In generalSubsection (a) of section 35 of the Internal Revenue Code of 1986 is amended by striking 65 percent and inserting 80 percent (100 percent in the case of the taxpayer’s first eligible coverage month). 
(2)Conforming amendmentSubsection (b) of section 7527 of such Code is amended by striking 65 percent and inserting 80 percent (100 percent in the case of the taxpayer’s first eligible coverage month). 
(b)Presumptive status as a TAA recipient 
(1)In generalSubsection (c) of section 35 of such Code is amended by adding at the end the following new paragraph: 
 
(5)Presumptive status as a TAA recipient 
(A)In generalThe term eligible individual shall include any individual who is covered by a petition filed with the Secretary of Labor under section 221 of the Trade Act of 1974. This paragraph shall apply to any individual only with respect to months which— 
(i)end after the date that such petition is so filed, and 
(ii)begin before the earlier of— 
(I)the end of the 90-day period beginning on the date that such petition is so filed, 
(II)the date that the Secretary of Labor makes a final determination not to issue a certification with respect to such petition, or 
(III)the beginning of the first month that such individual is an eligible individual without regard to this paragraph. 
(B)ExceptionIf the Secretary, after consultation with the Secretary of Labor, determines that, at the time of the filing of such petition, there was not reasonable cause to believe that the petition would result in a certification by the Secretary of Labor, with respect to individuals covered by such petition— 
(i)subparagraph (A) shall not apply to such individuals, and 
(ii)in the case of any such individual on whose behalf a payment is made under section 7527 with respect to a month described in paragraph (1), the tax imposed under this subtitle for the taxable year of such individual which includes the date of such determination shall be increased by the amount of such payments.. 
(2)Conforming amendments 
(A)Paragraph (1) of section 7527(d) of such Code is amended by striking or an eligible alternative TAA recipient (as defined in section 35(c)(3)) and inserting , an eligible alternative TAA recipient (as defined in section 35(c)(3)), or an individual who is an eligible individual by reason of section 35(c)(5). 
(B)Section 173(f)(4) of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)(4)) is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by inserting after subparagraph (C) the following new subparagraph:  
 
(D)an individual who is an eligible individual by reason of section 35(c)(5) of the Internal Revenue Code of 1986.. 
(c)Restrictions on individual market coverage 
(1)Individual coverage not treated as qualified health insurance 
(A)In generalParagraph (1) of section 35(e) of such Code is amended by striking subparagraph (J). 
(B)Conforming amendmentSubparagraph (A) of section 173(f)(2) of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)(2)) is amended by striking clause (x). 
(2)Rating system requirement for certain State-based coverage 
(A)In generalSubparagraph (A) of section 35(e)(2) of such Code is amended by adding at the end the following new clause: 
 
(v)Rating system requirementIn the case of coverage described in paragraph (1)(F)(ii), the premiums for such coverage are restricted based on a community rating system or based on a rate-band system under which the maximum rate which may be charged does not exceed 150 percent of the standard rate.. 
(B)Conforming amendmentClause (i) of section 173(f)(2)(B) of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)(2)(B)) is amended by adding at the end the following new subclause: 
 
(V)Rating system requirementIn the case of coverage described in subparagraph (A)(vi)(II), the premiums for such coverage are restricted based on a community rating system or based on a rate-band system under which the maximum rate which may be charged does not exceed 150 percent of the standard rate.. 
(d)Modification of creditable coverage requirement 
(1)In generalSubparagraph (B) of section 35(e)(2) of such Code is amended to read as follows: 
 
(B)Qualifying individualFor purposes of this paragraph, the term qualifying individual means an eligible individual and the qualifying family members of such individual if such individual meets the requirements of clauses (iii) and (iv) of subsection (b)(1)(A) and— 
(i)in the case of an eligible TAA recipient, an eligible alternative TAA recipient, or an individual who is an eligible individual by reason of subsection (c)(5), has (as of the date on which the individual seeks to enroll in the coverage described in subparagraphs (B) through (H) of paragraph (1)) a period of creditable coverage (as defined in section 9801(c)), or 
(ii)in the case of an eligible PBGC pension recipient, enrolls in such coverage during the 90-day period beginning on the later of— 
(I)the last day of the first month with respect to which such recipient becomes an eligible PBGC pension recipient, or 
(II)the date of the enactment of the Trade Adjustment Assistance Improvement Act.. 
(2)Conforming amendmentClause (ii) of section 172(f)(2)(B) of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)(2)(B)) is amended to read as follows:  
 
(ii)Qualifying individualFor purposes of this subparagraph, the term qualifying individual means an eligible individual and the qualifying family members of such individual if such individual meets the requirements of clauses (iii) and (iv) of section 35(b)(1)(A) of the Internal Revenue Code of 1986 and— 
(I)in the case of an eligible TAA recipient, an eligible alternative TAA recipient, or an individual who is an eligible individual by reason of section 35(c)(5) of such Code, has (as of the date on which the individual seeks to enroll in the coverage described in clauses (ii) through (viii) of subparagraph (A)) a period of creditable coverage (as defined in section 9801(c) of such Code), or 
(II)in the case of an eligible PBGC pension recipient, enrolls in such coverage during the 90-day period beginning on the later of— 
(aa)the last day of the first month with respect to which such recipient becomes an eligible PBGC pension recipient, or 
(bb)the date of the enactment of the Trade Adjustment Assistance Improvement Act.. 
(3)OutreachThe Secretary of the Treasury shall carry out a program to notify individuals prior to their becoming eligible PBGC pension recipients (as defined in section 35 of the Internal Revenue Code of 1986) of the requirement of subsection (e)(2)(B)(ii) of such section. 
(e)Continued qualification of family members after certain events 
(1)In generalSubsection (g) of section 35 of such Code is amended by redesignating paragraph (9) as paragraph (10) and inserting after paragraph (8) the following new paragraph: 
 
(9)Continued qualification of family members after certain eventsIn the case of a month which would be an eligible coverage month with respect to an eligible individual but for a qualifying event with respect to such individual (within the meaning of section 4980B(f)(3)), such month shall be treated as an eligible coverage month with respect to any qualifying family member of such eligible individual for a period of months not to exceed the period of months described in section 4980B(f)(2)(B) with respect to such qualifying event.. 
(2)Conforming amendmentSection 173(f) of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)) is amended by adding at the end the following: 
 
(8)Continued qualification of family members after certain eventsIn the case of a month which would be an eligible coverage month with respect to an eligible individual but for a qualifying event with respect to such individual (within the meaning of section 4980B(f)(3) of the Internal Revenue Code of 1986), such month shall be treated as an eligible coverage month with respect to any qualifying family member of such eligible individual for a period of months not to exceed the period of months described in section 4980B(f)(2)(B) of such Code with respect to such qualifying event.. 
(f)TAA pre-certification period rule for purposes of determining whether there is a 63-day lapse in creditable coverage 
(1)IRC amendmentSection 9801(c)(2) of the Internal Revenue Code of 1986 (relating to not counting periods before significant breaks in creditable coverage) is amended by adding at the end the following new subparagraph: 
 
(D)TAA-eligible individuals 
(i)TAA pre-certification period ruleIn the case of a TAA-eligible individual, the period beginning on the date the individual has a TAA-related loss of coverage and ending on the date which is 5 days after the postmark date of the notice by the Secretary (or by any person or entity designated by the Secretary) that the individual is eligible for a qualified health insurance costs credit eligibility certificate for purposes of section 7527 shall not be taken into account in determining the continuous period under subparagraph (A). 
(ii)DefinitionsThe terms TAA-eligible individual, and TAA-related loss of coverage have the meanings given such terms in section 4980B(f)(5)(C)(iv).. 
(2)ERISA amendmentSection 701(c)(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181(c)(2)) is amended by adding at the end the following new subparagraph: 
 
(C)TAA-eligible individuals 
(i)TAA pre-certification period ruleIn the case of a TAA-eligible individual, the period beginning on the date the individual has a TAA-related loss of coverage and ending on the date that is 5 days after the postmark date of the notice by the Secretary (or by any person or entity designated by the Secretary) that the individual is eligible for a qualified health insurance costs credit eligibility certificate for purposes of section 7527 of the Internal Revenue Code of 1986 shall not be taken into account in determining the continuous period under subparagraph (A). 
(ii)DefinitionsThe terms TAA-eligible individual, and TAA-related loss of coverage have the meanings given such terms in section 605(b)(4)(c).. 
(3)PHSA amendmentSection 2701(c)(2) of the Public Health Service Act (42 U.S.C. 300gg(c)(2)) is amended by adding at the end the following new subparagraph: 
 
(C)TAA-eligible individuals 
(i)TAA pre-certification period ruleIn the case of a TAA-eligible individual, the period beginning on the date the individual has a TAA-related loss of coverage and ending on the date that is 5 days after the postmark date of the notice by the Secretary (or by any person or entity designated by the Secretary) that the individual is eligible for a qualified health insurance costs credit eligibility certificate for purposes of section 7527 of the Internal Revenue Code of 1986 shall not be taken into account in determining the continuous period under subparagraph (A). 
(ii)DefinitionsThe terms TAA-eligible individual, and TAA-related loss of coverage have the meanings given such terms in section 2205(b)(4)(c).. 
(g)Offering of National fallback coverage 
(1)Provision of fallback coverageThe Director of the Office of Personnel Management jointly with the Secretary of the Treasury shall establish a program under which eligible individuals (as defined in section 35(c) of the Internal Revenue Code of 1986) are offered enrollment under health benefit plans that are made available under FEHBP. 
(2)Terms and conditionsThe terms and conditions of health benefits plans under paragraph (1) shall be the same as the terms and coverage offered under FEHBP, except that the premium charged for such health benefit plans offered under such paragraph— 
(A)shall be equal to the full premium (including both employer and beneficiary share) charged for such coverage determined in the same manner, subject to subparagraph (B), it is determined for full-time employees; and 
(B)shall be determined for the pool of individuals covered under this subsection, separately from the pool of individuals otherwise covered under FEHBP. 
(3)StudyThe Director of the Office of Personnel Management jointly with the Secretary of the Treasury shall conduct a study of the impact of the offering of health benefit plans under this subsection on the terms and conditions, including premiums, for health benefit plans offered under FEHBP and shall submit to Congress, not later than 2 years after the date of the enactment of this Act, a report on such study. Such report may contain such recommendations regarding the establishment of separate risk pools for individuals covered under FEHBP and eligible individuals covered this subsection as may be appropriate to protect the interests of individuals covered under FEHBP. 
(4)FEHBP definedFor purposes of this subsection, the term FEHBP means the Federal Employees Health Benefits Program offered under chapter 89 of title 5, United States Code. 
(5)Conforming amendments 
(A)Paragraph (1) of section 35(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
(K)Coverage under a health benefits plan offered under section 17(g) of the Trade Adjustment Assistance Improvement Act.. 
(B)Section 173(f)(2)(A) of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)(2)(A)) is amended by adding at the end the following new clause: 
 
(xi)Coverage under a health benefits plan offered under section 17(g) of the Trade Adjustment Assistance Improvement Act.. 
(h)Report to CongressNot later than 18 months after the date of the enactment of this Act, the Secretary of the Treasury shall transmit to the Congress a report which includes the recommendations of the Secretary regarding increasing the number eligible individuals who are covered by qualified health insurance, including increasing such number by increasing the credit subsidy under section 35 of the Internal Revenue Code of 1986 to make the premiums for such insurance more affordable. Terms used in this subsection which are defined in such section shall have the meaning given such terms by such section. 
(i)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to months beginning after the date of the enactment of this Act in taxable years ending after such date. 
(2)Grandfathering of individual coverage rules for current recipientsThe amendments made by subsection (c) shall not apply with respect to any eligible individual (or qualifying family members with respect to such individual) for any month if such individual was an eligible individual for all previous months which began after the date of the enactment of this Act and was enrolled in coverage described in section 35(e)(1)(J) of such Code (as in effect immediately before the date of the enactment of this Act) for all such previous months. 
 
